Callahan, J.,
dissenting. I dissent in part II of the majority opinion. I agree with the majority that attorney Jerry Gruenbaum’s representation of the petitioner, David Copas, fell below the standard of Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied, 467 U.S. 1267, 104 S. Ct. 3562, 82 L. Ed. 2d 864 (1984). I disagree, however, with the conclusion of the majority that an affirmative defense posited by the petitioner likely would have been successful at trial.
In order for the petitioner to prevail on his claim of ineffective assistance of counsel, he must satisfy the “prejudice requirement” as set forth in Hill v. Lockhart, 474 U.S. 52, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985). “[I]n order to satisfy the ‘prejudice’ requirement, the defendant must show that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial. . . . [Wjhere the alleged error of counsel is a failure to advise the defendant of a potential affirmative defense to the crime charged, the resolu*168tion of the ‘prejudice’ inquiry will depend largely on whether the affirmative defense likely would have succeeded at trial. See, e.g., Evans v. Meyer, 742 F.2d 371, 375 ([7th Cir.] 1984) (‘It is inconceivable to us ... that [the defendant] would have gone to trial on a defense of [extreme emotional disturbance], or that if he had done so he either would have been acquitted or, if convicted, would nevertheless have been given a shorter sentence than he actually received.’).” Id., 59.
The petitioner argues that had his attorney identified extreme emotional disturbance as a viable affirmative defense to murder, he would not have pleaded guilty to murder, and the defense likely would have succeeded. The majority agrees. It appears to me, however, that it is not likely that an extreme emotional disturbance defense would have been successful at trial and, consequently, the petitioner was not prejudiced by his counsel’s shortcomings.
In order to prove a defense of extreme emotional disturbance, the petitioner would have had to demonstrate that any emotional disturbance he suffered had to be excessive and violent and rise to the greatest degree of intensity away from the norm. State v. Elliott, 177 Conn. 1, 9-10, 411 A.2d 3 (1979). That the petitioner’s mental state rose to that level is belied by the evidence that immediately after killing the victim, he hid her body and rifled through her pocketbook, stealing her money and her jewelry. Moreover, the petitioner’s friends who saw him shortly after the incident gave no indication that the petitioner was fleeing in horror upon the realization of what he had done while he was in an extremely emotionally disturbed state; rather, the petitioner was calmly going about the business of obtaining assistance to get his car started. These are hardly the actions of one who has just killed a fellow human being in the throes of extreme emotional disturbance.
*169Further, there is a question of credibility to be considered. The petitioner’s confession claims that the victim “got [a knife] from somewhere” and attacked and cut him. There is a statement in the petitioner’s presentence investigation report, however, that any cuts the petitioner suffered were from his own knife. Additionally, that same confession alleges that the petitioner and the victim drank alcohol and smoked marijuana together several times on the night of the murder. The autopsy report on the victim, however, indicated that she had not ingested any drugs or alcohol.
In short, the jury would have to close its eyes to the petitioner’s actions and credit the petitioner’s testimony regarding the victim’s behavior on the night of the murder in order for the defense of extreme emotional disturbance to succeed. I do not believe that a reasonable jury would do so. I respectfully dissent.